COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In re Webber, LLC

Appellate case number:    01-21-00178-CV

Trial court case number: 2019-27907

Trial court:              234th District Court of Harris County

        Relator, Webber, LLC, has filed a petition for writ of mandamus challenging the trial
court’s March 23, 2021 discovery order. Relator has also filed a motion for temporary relief asking
this Court to stay the order pending this Court’s decision.
        The Court grants the motion for temporary relief and orders the March 23, 2021 discovery
order stayed pending this Court’s disposition of the petition for writ of mandamus.
        The Court requests a response to the petition for writ of mandamus from real parties in
interest, Treasyre Freeman and Neitha Mae Freeman, to be filed within 20 days of the date of
this order.
       It is so ORDERED.

Judge’s signature: ____/s/ Peter Kelly_______
                    Acting individually  Acting for the Court


Date: __April 9, 2021_____